Case 2:20-cv-00966-NR Document 122 Filed 07/17/20 Page 1of3

Matthew J. Carmody

Regina M. Blewitt

Lawrence J. Moran, Jr.

JOYCE, CARMODY & MORAN, P.C.

ON. Main Street, Suite 4

Pittston, PA 18640

Ph: (570) 602-3560 Attomeys for Defendant

Fax: (570) 602-3561 Luzerne County Board of Elections

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR

PRESIDENT, INC., et al.,

 

Plaintiffs,
Vv.

KATHY BOOCKVAR, et al.,

 

Defendants. No. 2:20-cv-966-NR

 

ENTRY OF APPEARANCE
Kindly enter the appearances of Lawrence J. Moran, Regina Blewitt and the
law firm of Joyce, Carmody & Moran, P.C. on behalf of Defendant Luzerne County
Board of Elections in the above-matter.

Respectfully,

s/ Regina M. Blewitt

Lawrence J. Moran, Jr., ID No. 316253
Regina M. Blewitt, ID No. 205644
JOYCE, CARMODY & MORAN, P.C.
9 N. Main Street, Suite 4

Pittston, PA 18640

Phone: 570-602-3560

Fax: 570-602-3561

E-mail: lim@joycecarmody.com

Attorneys for Defendant
Luzerne County Board of Elections
DATED: July 17, 2020
Case 2:20-cv-00966-NR Document 122 Filed 07/17/20 Page 2 of 3

Matthew J. Carmody

Regina M. Blewitt

Lawrence J. Moran, Jr.

JOYCE, CARMODY & MORAN, P.C.

ON. Main Street, Suite 4

Pittston, PA 18640

Ph: (570) 602-3560 Attorneys for Defendant

Fax: (570) 602-3561 Luzerne County Board of Elections

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
DONALD J. TRUMP FOR
PRESIDENT, INC., et al.,

 

Plaintiffs,
V.

KATHY BOOCKVAR, et al.,

 

Defendants. No. 2:20-cv-966-NR

 

CERTIFICATE OF SERVICE
I, REGINA M. BLEWITT, certify that on this date I caused a true and correct
copy of the foregoing entry of appearance to be served by ECF upon the following

counsel of record and the following unrepresented parties:

Ronald L. Hicks, Jr.
Jeremy A. Mercer
Russell D. Giancola
PORTER WRIGHT MORRIS & ARTHUR, LLP
Six PPG Place, Third Floor
Pittsburg, PA 15222
Case 2:20-cv-00966-NR Document 122 Filed 07/17/20 Page 3 of 3

Matthew E. Morgan
Justin Clark
ELECTIONS, LLC
1000 Maine Ave., SW, 4" Floor
Washington DC 20224

Counsel for Plaintiffs

s/ Regina M. Blewitt
Regina M. Blewitt
DATED: July 17, 2020
